476 S.W.2d 289 (1972)
Gene Edward SASUEDA, Appellant,
v.
The STATE of Texas, Appellee.
No. 44809.
Court of Criminal Appeals of Texas.
February 23, 1972.
Garland D. Sell, Amarillo, for appellant.
Tom Curtis, Dist. Atty., and F. G. Shackelford, Asst. Dist. Atty., Amarillo, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
This is an appeal from a revocation of probation.
Appellant was convicted of second offense of driving while intoxicated on November 3, 1969; his punishment was assessed at two (2) years and he was placed on probation. Among the terms of his probation were that he: "(1) Commit no offenses against the laws of this or any other State or of the United States .... (10) Abstain from drinking intoxicating beverages."
On March 19, 1971, the State filed a motion to revoke appellant's probation alleging four separate violations of his probation including three convictions for drunkenness in a public place and one arrest and conviction involving the intent to defraud a taxi driver of the value of his services.
At the revocation hearing, appellant took the stand and admitted all the charges against him except the one involving the taxi driver. Appellant's probation was revoked and sentence pronounced.
Court appointed counsel has filed a brief stating that he has diligently studied the record and has concluded that the appeal is wholly frivolous and without merit. Anders *290 v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493; Gainous v. State, Tex.Cr.App., 436 S.W.2d 137.
In accordance with Anders, supra, and Gainous, supra, counsel has furnished appellant with a copy of his brief. Appellant has not filed a pro se brief in this Court.
After examining the record, we conclude counsel's contention is correct. Probation may be revoked on a finding that the terms of the probation have been violated. Hall v. State, Tex.Cr.App., 452 S.W.2d 490; Ex parte Bruinsma, 164 Tex. Cr.R. 358, 298 S.W.2d 838; Seymour v. Beto, D.C., 383 F. Supp. 384. In the case at bar, appellant admitted he committed three of the violations charged.
Accordingly, the judgment is affirmed.